COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00067-CV


Peter Payne, Mary Beth Payne,             §   From the 431st District Court
David Howard, and Oksana Howard
                                          §   of Denton County

v.                                        §   (2011-70650-431)

                                          §   June 30, 2016

Highland Homes, Ltd.                      §   Opinion by Justice Simmons


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Peter Payne, Mary Beth Payne, David

Howard, and Oksana Howard shall jointly and severally pay all of the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Rebecca Simmons______________
                                          Justice Rebecca Simmons